Exhibit 10.17 Layne Christensen CompanyExecutive Short-Term Incentive Plan Amended and Restated by the Board of Directors as of July 6, 2015 Compensation Philosophy Layne Christensen Company’s (“Layne”) compensation philosophy is to structure compensation to drive financial and strategic growth and build long-term stockholder value while attracting and retaining valued talent in the markets and industries Layne serves. ESTI Plan Objective The intent of the Layne Christensen Company Executive Short-Term Incentive Plan (the "ESTI Plan") is to provide competitive cash compensation ("ESTI Bonuses") that rewards Participants for their performance and their contributions to Layne's overall performance. The ESTI Plan is an important component of a Participant's total compensation package, designed to communicate key annual corporate and individual objectives, reward efforts that achieve these objectives and align employee performance bonuses with Layne's shareholders' interests in a manner that motivates executives and employees to maximize shareholder value. ESTI Plan Overview This ESTI Plan is a bonus plan for certain Corporate Executives and Division Presidents selected by Layne to participate in the ESTI Plan ("Participants"). The ESTI Plan is designed to reward Participants for their roles in the achievement of Layne’s goals for the one-year performance period. All ESTI Bonuses under the ESTI Plan are conditioned upon achievement of one or more "Primary Goal(s)" and the achievement of one or more "Secondary Goal(s)."All Participants will have the same Primary Goal(s).If the Primary Goals(s) are not achieved, no ESTI Bonuses under the ESTI Plan will be made to any Participant even if there is achievement of one or more Secondary Goal(s).
